Citation Nr: 0740644	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  02-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.L.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May to December 1956.

By letter dated in October 1976, the Regional Office (RO) 
advised the veteran that the available evidence did not show 
that he was treated for a psychiatric disability in service, 
and that no further action could be taken on his claim unless 
he submitted evidence showing that the condition was incurred 
in or aggravated by service, and that it still existed.  He 
was also informed that he had one year in which to appeal, 
and that if he did not file a timely appeal, the decision 
would become final.  A timely appeal was not received.  The 
veteran sought to reopen his claim for service connection for 
a psychiatric disability in September 1998.  

By rating decision dated in February 2000, the RO denied 
service connection for bipolar disorder on the basis that the 
claim was not well grounded.  Following enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), the claim was 
readjudicated in September 2001, wherein the RO denied the 
claim on the basis that it had not been shown to have been 
incurred in or caused by service.  The veteran filed a timely 
appeal to the Board of Veterans' Appeals (Board).

The issue of entitlement to service connection for bipolar 
disorder on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The RO's denial of the claim for a nervous condition in 
October 1976 was not appealed and is final.

2.  The evidence received subsequent to that decision relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for a nervous condition.


CONCLUSION OF LAW

New and material evidence having been received, the claim for 
entitlement to service connection for a nervous condition is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  
Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The Board acknowledges that the veteran has not been 
furnished notice that would comply with the Court's holding 
in Kent.  In light of the decision finding that new and 
material evidence has been submitted, the Board finds that no 
further discussion of VCAA compliance is necessary.


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The law is clear that the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The provisions of 38 C.F.R. § 3.156(a) (2000), provide that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to that time and, as such, these changes are 
not applicable in the instant case.

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final denial of the claim for 
service connection for a psychiatric disability was in 
October 1976.  Therefore, the Board must review the 
additional evidence submitted since that determination.  

The evidence of record at the time of the October 1976 
determination included a statement from a private physician.  
In a September 1976 letter, a private physician related that 
he had been treating the veteran two to three times a week 
since the previous February.  He noted that the nature of the 
veteran's discharge had a profound effect on the veteran's 
relationships, especially with his father and upon his job 
opportunities.  

The additional evidence includes statement from the veteran 
and private and VA medical records.  

In a statement dated in September 1999, the veteran related 
that he entered service just after he turned 17 years of age 
and that he was selected to go into the Army Security Agency.  
He claims that around the Labor Day weekend of 1956, he went 
to New York City on leave, and that he wound up being 
admitted to Bellevue Hospital as a "John Doe" because he 
was disoriented.  He maintains that he was transferred to a 
service department facility on Staten Island, and then to 
another one where he was stationed at Ft. Devens.  He asserts 
that he underwent psychiatric evaluation and was diagnosed as 
manic depressive.  

In a statement received in August 1999, a private physician 
indicated that he had examined the veteran in August 1976.  
It was reported that the veteran had first been hospitalized 
in "1965" in Bellevue Hospital in New York following a 
suicide attempt.  (The veteran wrote on this report that the 
numbers had been transposed, and that the date he was 
hospitalized was in 1956.)  The diagnosis in August 1976 was 
depressive neurosis, severe, with compulsive gambling.

Also received in December 1999 was a report from a private 
hospital in which it was indicated that the veteran had 
suffered for 30 years with emotional disturbances.  

An April 1976 report from a private physician was received in 
October 2001.  It was indicated by history that shortly after 
his discharge from service, he took an overdose of pills and 
was involved in nine months of outpatient psychotherapy.  

A private psychologist evaluated the veteran in October 1986, 
and the report was received by the VA in October 2001.  It 
was again reported that when he was 17 years old, he took an 
overdose of pills and was hospitalized at Bellevue.  It was 
noted that the veteran's discharge from service was 
precipitated by a suicide attempt.

In a statement dated in July 2007, R.L., the social worker 
who testified on the veteran's behalf at the hearing, noted 
that the veteran had been his patient for more than 10 years.  
He related that the veteran had suffered long-term trauma 
from actions taken against him while he was in service.  The 
social worker asserted that the triggers for the 
psychological damage was his time in service, which had 
caused chronic long term psychological harm.  The diagnoses 
were post-traumatic stress disorder, bipolar disorder and 
mixed personality disorder.  R.L. concluded that the fact 
that the veteran suffered a severe head trauma, as well as 
being given a less than sufficient discharge, had caused him 
great social, psychological and emotional damage throughout 
his life.  

Thus, the evidence bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board concludes that new and 
material evidence has been submitted and, accordingly, the 
claim is reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a nervous condition and, to 
this extent, the appeal is granted.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for a psychiatric 
disability.  

The Board notes that a VA psychiatric examination has not 
been conducted with review of the entire claims file. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to for action as follows:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a psychiatric 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder, to include VA treatment 
records.

2.  The veteran should then be afforded a 
VA examination by a psychiatrist to 
determine the nature and etiology of his 
current psychiatric disability.  All 
necessary tests should be performed.  The 
examiner is requested to provide an 
opinion concerning whether it is at least 
as likely as not that the veteran's 
current psychiatric disability arose 
during service or is otherwise related to 
service.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination. 

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


